DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 6/07/2021.
Claims 1, 5-7, 9, and 11-12 have been amended and are hereby entered.
Claims 3-4 and 10 have been canceled.
Claims 1-2, 5-9, and 11-12 are currently pending and have been examined.
This action is made FINAL.
Response to Applicant’s Arguments
Objections
	The previous objections to the specification and drawings have been obviated by the present amendments to the specification; therefore, they are withdrawn.  
Claim Rejections – 35 USC § 112
	The previous rejections under 112(b) have been obviated by the present amendments to the claims; therefore, they are withdrawn.
	The previous rejection under 112(d) has been obviated by the cancellation of Claim 10; therefore, it is withdrawn.  
Claim Rejections – 35 USC § 101

	Applicant first argues that “Claim 1 is directed to a particular parking system with a first display arranged so as to be visible to a driver at the access apparatus and a second display specifically located remote from the access apparatus. This display system setup poses a particular timing problem when a parking tariff parameter change request is received. It is not a simple matter of organizing human activity, but rather a technical solution for a physical system containing relatively remotely located displays. The claimed invention makes use of a delay module to intervene in the display of changed parking tariff data. It is directed to a physical system, not an abstract method.”  Examiner notes that “directed to” has a particular meaning within the 101 analysis, and it is unclear from Applicant’s argument whether Applicant uses this language within this meaning or using its plain meaning.  As Applicant provides no supporting analysis of the “directed to” analysis under Step 2A, Prong Two (the comparison of any recited abstract ideas against the claim as a whole), even if Applicant intended this language to argue against the previous and present conclusion that the claims are directed to their recited abstract ideas, this would constitute an improper argument.  
	Examiner takes the above-quoted language to be an argument that the claims embody an improvement to computer functionality or other technology under MPEP 2106.05(a).  Examiner disagrees that the present invention embodies such an improvement.  The solution provided does not improve computer functionality or other technology, but rather uses the recited technical components to facilitate a non-technical solution.  Applicant’s solution is, essentially, delaying the institution of a parking price change advertised at a location remote Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) and LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016)).
	Applicant next argues for the eligibility of the present claims by comparison to Example 21 of the July 2015 PEG Update.  Firstly, Applicant’s analysis of why Claim 2 of Example 21 is eligible under 101 (“[w]hereas ineligible claim 1 of example 21 merely formats and transmits a stock quote alert, eligible claim 2 recites providing a stock viewer application to cause the stock quote alert to display on the remote subscriber computer”) is at most a vast oversimplification of the reasoning provided.  It is not merely the providing of an application which causes the transmitted information to be displayed that provided an integration into a practical application, but the ordered combination of additional elements in view of the discussion of the technical problem and technical solution in the disclosure thereto.  The analysis set forth for Claim 2 in Example 21 states that Claim 2 “addresses the Internet‐centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline. This is 
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
	Applicant notes the present amendments to the independent claims “to more particularly recite the physical location of the at least first display.”  As a newly presented limitation, this need not be addressed here.  See updated 103 rejections below for more information.

Applicant’s argument misapprehends the standards for a rationale to combine references under 103, seemingly limiting this to a “teaching, suggestion, or motivation” found in at least one of the cited pieces of prior art.  This, however, is just one of a number of valid rationales for doing so, and is not the rationale explicitly cited in either the previous or present Office Action.  The Court identified several exemplary rationales to support a conclusion of obviousness in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), which are listed in MPEP 2141, and the rationales used by Examiner comport with this.  Regarding Applicant’s assertion that the “’ at least one second display arranged remotely from the access apparatus and the access section and configured to display the parking tariff data set’ is not disclosed by any of Hudson, Rider or Hoell individually or in combination,” Examiner disagrees, as Examiner previously and presently cites a combination of Hudson and Rider to disclose this limitation.  Examiner notes that Applicant provides no supporting rationale or 
	Applicant next argues against the combination of the Hoell reference with the previously disclosed Hudson and Rider.  This argument fails for substantially the same reasons as Applicant’s argument against the combination of Hudson and Rider discussed above:  that Hoell may not suggest combination with the other references is not dispositive that a combination may not be made, merely that the rationale of “teaching, suggestion, or motivation” may not be used to do so.  Further, this rationale was not previously and is not presently used to combine these references.  Additionally, Examiner notes that Applicant’s assertion that “[t]here is no reason at all for the skilled person to apply a corresponding time delay to the parking system according to Hudson, as there are simply no two parking tariff displays spaced from each other as claimed in claim 1” appears to argue the standards of 102, requiring all pieces of a claim to be disclosed by a single reference.  This is not the case under the 103 obviousness inquiry.  For example, under 103, the techniques of one invention, if applicable to another environment, may be used in the same way to show obviousness.  Such is the case with the Hoell reference.


Claim Interpretation
	Claim 7 contains the following verbiage:  “wherein the parking tariff control device is configured to increase a transit grace time by an additional transit grace time during an extension time period upon a request to change at least one parking tariff parameter.”  In light of the specification, the transit grace time and additional transit grace time are interpreted as time periods during which a vehicle entering the access section will not be charged if said vehicle exits the access section prior to the end of the time periods.  Additionally in light of the specification, the extension time period is interpreted as a time period for which the additional transit grace period is available.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-9, and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 11, and 12, the limitations of controlling a passage from a first area with an access section into a further area, modifying the at least one first display and the at least one second display upon a request to change at least one parking tariff parameter such that displaying of the changed parking tariff data set by the at least one first display and the at least one second display is caused, and delaying the displaying of the changed parking tariff data set by the at least one first display compared to the displaying of the changed parking tariff data set by the at least one second display by a delay time period, as drafted, are 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of at least one access arrangement comprising at least one access apparatus configured to control a passage from a first area with an access section into a further area, at least a first display arranged at least adjacent to the access apparatus so as to be visible in the direction of passage to a driver of a vehicle standing in front of the access apparatus and configured to display a parking tariff data set, at least one second display arranged remotely from the access apparatus and at the access section and configured to display the parking tariff data set, at least one parking tariff control device, and at least one delay module.  The at least one parking tariff control device and at least one delay module amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  The at least one access arrangement comprising at least one access apparatus configured to control a passage from a first area with an access section into a further area, at least a first display arranged at least adjacent to the access apparatus so as to be visible in the direction of passage to a driver of a vehicle standing in front of the access apparatus and configured to display a parking tariff data set, and at least one second display arranged remotely from the access apparatus and at the access section and configured to display the 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
	Claims 2 and 5-9, describing various additional limitations to the system of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2 and 5-6 disclose various methods of determining the delay time period (merely narrowing the field of use), which do not integrate the claims into practical applications.  
Claim 7 discloses the implementation of a transit grace time and the extension thereof (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.  
Claims 8-9 disclose various methods of determining the grace periods of Claim 7 (merely narrowing the field of use), which do not integrate the claims into practical applications.  
C
laim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al (PGPub 20140214500) (hereafter, “Hudson”) in view of Rider et al (PGPub 20160180709) (hereafter, “Rider”), Hoell (US 5,988,498) (hereafter, “Hoell”), and Volz (PGPub 20120245966) (hereafter, “Volz”).  
Regarding Claims 1, 11, and 12, Hudson discloses at least one access arrangement comprising at least one access apparatus configured to control a passage from a first area with an access section into a further area (Abstract; ¶ 0051, 0170, 0180; Figs. 2, 21).
Hudson additionally discloses at least a first display arranged at least adjacent to the access apparatus and configured to display a parking tariff data set (¶ 0086, 0169-0170, 0176; Fig. 21; displays a pricing schedule).  Neither Hudson nor Rider explicitly disclose but Volz does disclose the at least first display arranged so as to be visible in the direction of passage to a driver of a vehicle standing in front of the access apparatus (¶ 0008, 0094; Fig. 8; electronic signage visible near an entrance to the parking facility; said signage illustrated to be arranged in the manner claimed).  
Hudson does not explicitly disclose but Rider does disclose at least one second display arranged remotely from the associated location and at an access section (¶ 0024; associated location accessible from the location of the billboard).  Hudson additionally discloses wherein the associated location is the access apparatus and the display is configured to display the parking tariff data (¶ 0086, 0169; Fig. 21; screen displays a price schedule).

	Neither Hudson nor Rider explicitly disclose but Hoell does disclose at least one delay module configured to delay the displaying of the changed pricing data set by the at least one first display compared to the displaying of the changed pricing data set by the at least one second display by a delay time period (Abstract; Column 1, line 58 through Column 2, line 3; the checkout terminal comprising at least one first display and the EPL comprising at least one second display).  Hudson additionally discloses wherein the changed pricing data set is changed parking tariff data set (¶ 0086).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the remote signage and navigation to a destination of Rider with the parking management system of Hudson because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Rider are applicable to the base device (Hudson), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Hoell are applicable to the base device (Hudson and Rider), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking system arrangement of Volz with the parking management system of Hudson, Rider, and Hoell because Volz teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0002, the invention of Volz is disclosed for use in a parking management system such as that of Hudson, Rider, and Hoell.  A person of ordinary skill in the art would include the parking system arrangement of Volz to provide improved communication to incoming drivers.  
	Regarding Claim 2, Hudson in view of Rider, Hoell, and Volz discloses the limitations of Claim 1.  Neither Hudson nor Rider explicitly discloses but Hoell does disclose wherein the delay time period is greater than zero if the change in at least one pricing parameter results in an increase in a price, and/or the delay time period is zero if the change of at least one pricing parameter results in a reduction of a price (Column 2, lines 12-14).  Hudson additionally discloses wherein the change in at least one pricing parameter and the resulting price are a . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Rider, Hoell, Volz, and Mendelson (PGPub 20060267799) (hereafter, “Mendelson”).
	Regarding Claim 5, Hudson in view of Rider, Hoell, and Volz discloses the limitations of Claim 1.  Neither Hudson nor Rider explicitly disclose but Hoell does disclose wherein a delay time period is determined upon a request of a change of at least one price parameter (Abstract; Column 1, line 58 through Column 2, line 3).  Neither Hudson nor Rider nor Hoell nor Volz explicitly disclose but Mendelson does disclose wherein the determination depends on a preset first number of vehicles which have to pass through the access apparatus (¶ 0034; system determines a number of vehicles which may enter a lot before the lot is full).
The motivation to combine the references of Hudson, Rider, Hoell, and Volz remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle count functionality of Mendelson with the parking management system of Hudson, Rider, Hoell, and Volz because Mendelson teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Mendelson is disclosed for use in a parking management system such as that of Hudson, Rider, Hoell, and Volz.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Rider, Hoell, Volz, Mendelson, and Kong et al (PGPub 20190179312) (hereafter, “Kong”).
	Regarding Claim 6, Hudson in view of Rider, Hoell, Volz, and Mendelson discloses the limitations of Claim 5.  Neither Hudson nor Rider nor Hoell nor Volz nor Mendelson explicitly 
The motivation to combine the references of Hudson, Rider, Hoell, Volz, and Mendelson remains the same as for Claim 5.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the maximum occupancy determination of Kong with the parking management system of Hudson, Rider, Hoell, Volz, and Mendelson because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Kong are applicable to the base device (Hudson, Rider, Hoell, Volz, and Mendelson), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Rider, Hoell, Volz, Pateropoulos (PGPub 20190385449) (hereafter, “Pateropoulos”), and James (PGPub 20140081764) (hereafter, “James”).  
Regarding Claim 7, Hudson in view of Rider, Hoell, and Volz discloses the limitations of Claim 1.  Hudson additionally discloses wherein the parking tarrif control device is configured to 
The motivation to combine the references of Hudson, Rider, Hoell, and Volz remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the grace period functionality of Pateropoulos with the parking management system of Hudson, Rider, Hoell, and Volz because Pateropoulos teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Pateropoulos is disclosed for use in a parking management system such as that of Hudson, Rider, Hoell, and Volz.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the availability timeframe of James with the parking management system of Hudson, Rider, Hoell, Volz, and Pateropoulos because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of James are applicable to the base device (Hudson, Rider, Hoell, Volz, and Pateropoulos), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 8, Hudson in view of Rider, Hoell, Volz, Pateropoulos, and James discloses the limitations of Claim 7.  Neither Hudson nor Rider nor Hoell nor Volz nor Pateropoulos discloses but James does disclose wherein the additional transit grace time is a preset unchangeable period of time, and/or the extension time period is a preset unchangeable period of time (¶ 0025; availability for a fixed time).  The motivation to combine remains the same as for Claim 7.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of Rider, Hoell, Volz, Mendelson, Pateropoulos, and James.
Regarding Claim 9, Hudson in view of Rider, Hoell, Volz, Pateropoulos, and James discloses the limitations of Claim 7.  Neither Hudson nor Rider nor Hoell nor Volz nor Mendelson explicitly discloses but Pateropoulos does disclose wherein the extension time period depends on vehicle movements (¶ 0070-0071; Tnp based upon vehicle movements).  Neither Hudson nor Rider nor Hoell nor Volz discloses but Mendelson does disclose wherein the vehicle movements are a preset second number of vehicles which have to pass through the access apparatus (¶ 0034).  Hudson additionally discloses wherein an action occurs upon a request to change at least one parking tariff parameter (¶ 0086). 
The motivation to combine the references of Hudson, Rider, Hoell, Volz, and Mendelson remains the same as for Claim 5.  The motivation to combine the references of Hudson, Rider, Hoell, Volz, Pateropoulos, and James remains the same as for Claim 7.  



Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20110288945 – “Electronic Price System and a Mehtod and a Computer Program for the Electronic Price System,” Karhuketo et al, disclosing delayed display of a price change
PGPub 20200327468 – “System, Method, and Computer Program Product for Optimizing a Parking Schedule, Increasing Parking Spot Utilization, Parking Lot Enforcement, and Parking Spot Reassignment,” Saran et al, disclosing a parking management system and the scheduling systems thereof
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628